August1, 2011 VIA EDGAR AND FAX Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Attention:Mr. Paul Cline Re: CFS Bancorp, Inc. File No. 000-024611 Form 10-K for the Fiscal Year Ended December 31, 2010 Filed February 28, 2011 Forms 10-Q for Fiscal Quarter Ended March 31, 2011 Filed April 29, 2011 Dear Mr. Cline: This letter is in response to the comments set forth in the letter of the staff of the Securities and Exchange Commission (the Staff) to CFS Bancorp, Inc. (the Company) dated July1, 2011 relating to the Staff’s review of the Company’s Form10-K for the year ended December31, 2010 (the 2010 Form10-K) and its Form10-Q for the quarter ended March31, 2011.For your reference and convenience, the text of the Staff’s comment letter has been reproduced below in italics with our responses following immediately thereafter. In each of our responses we have agreed to change or supplement the disclosures in our future filings.While we believe that these changes will improve our future disclosures, we do not believe our prior filings are materially deficient or inaccurate. Form10-K for the fiscal year ended December31, 2010 Item 7.Management’s Discussion and Analysis of Consolidated Financial Condition and Results of Operations Asset Quality and Allowance for Loan Losses Allocation of the Allowance for Loan Losses, page56 1.Please revise this section to include a discussion of the trends depicted in the tables included in Note3 to the financial statements, particularly as they relate to the development of the allowance for loan losses for loans individually evaluated for impairment, collectively Securities and Exchange Commission August 1, 2011 Page 2 evaluated for impairment and impaired loans.Discuss the changes in the allocation of the allowance and related allowances for impaired loans between periods, including why a significant amount of impaired loans do not have a related allowance.For instance, we note that total impaired/non-accrual commercial construction and land development loans decreased slightly between periods while the allowance allocated to them decreased proportionally more in the same periods and that there is no related allowance recorded for them at December31, 2010.We note similar trends within several loan categories. As discussed in Note1- Significant Accounting Policies- Allowance for Loan Losses and in the Critical Accounting Policies section in Item7.Management’s Discussion and Analysis of the 2010 Form10-K, our allowance for loan loss methodology is comprised of two separate components – loans individually evaluated for impairment (individually impaired loan(s)) and loans collectively evaluated for impairment. A.Individually Impaired Loans The first component of the allowance for loan loss methodology contains allowance allocations for probable incurred losses that we have identified relating to impaired loans pursuant to Accounting Standards Codification (ASC) 310-10, Receivables.We individually evaluate for impairment all loans classified substandard and greater than $750,000.Loans are considered impaired when, based on current information and events, it is probable that the borrower will not be able to fulfill its obligation according to the contractual terms of the loan agreement. Collateral Dependent Impaired Loans.If an individually impaired loan is determined to be collateral dependent, with the repayment of the loan likely to be provided solely by the underlying collateral, and we believe there are no other available and reliable sources of repayment, then any collateral shortfall will be charged against the allowance for loan losses during the period the shortfall is identified.As such, each of our collateral dependent individually impaired loans evaluated under this criteria would not require a specific reserve as it would have already been charged-off to the fair value of the collateral (less estimated selling costs). B.Collectively Evaluated Loans The second component of the allowance for loan loss methodology contains allocations for probable incurred losses within various pools of loans with similar characteristics pursuant to ASC 450-10, Contingencies.This component is based, in part, on certain loss factors applied to various stratified loan pools excluding individually impaired loans.In determining the appropriate loss factors for these loan pools, we consider historical charge-offs and recoveries; levels of and trends in delinquencies, impaired loans, and other classified loans; concentrations of credit within the commercial loan portfolios; volume and type of lending; and current and anticipated economic conditions. We modified this component of our methodology at December31, 2010 to utilize the net charge-off history for the most recent eight fiscal quarters rather than the preceding four years as more fully described in our response to the Staff’s Comment 2 below.The change in the historical Securities and Exchange Commission August 1, 2011 Page 3 loss period coupled with the segregation of the commercial loan participation portfolio into a separate loan category at December31, 2010 prompted the reallocation of the allowance for loan losses to better reflect what management believed was the then current inherent losses in our loan portfolio that are collectively reviewed for impairment.Each of the owner occupied commercial real estate, multifamily commercial real estate, commercial construction and land development, and retail construction loan portfolios experienced larger than normal losses during the 2004 to 2008 period, resulting in higher historical loss factors at December31, 2009.Using the most recent eight quarters, significant losses that occurred in the loan portfolio from 2007 to 2008 were no longer factored into the historical loss factors at December31, 2010.Accordingly, we believe that the allowance for loan losses allocation at December31, 2010 was more indicative of the inherent losses in the loan portfolios at that date based upon current economic conditions. Your comment specifically asked about the slight decrease in the impaired construction and land development loans in relation to the larger decrease in the allocated allowance for these loans among other loan categories.The commercial and construction loans evaluated separately for impairment in both 2009 and 2010 resulted in no specific allowance under ASC 310-10 because the majority of these are collateral dependent individually impaired loans.As discussed above, under our policy, any collateral shortfall would have been charged-off through the allowance at the time the shortfall was identified.The decrease in the allocated allowance for this category is primarily due to the change in the historical loss factor from 3.651% in 2009 based on the static four year loss period to 1.228% based on the rolling eight quarter loss period used in 2010 combined with the decline in the loan portfolio which resulted in a smaller balance of loans collectively evaluated for impairment that would have been subject to the historical loss factors for the component of the allowance under ASC 450-10.We have provided an example of the impact of these reclassifications as additional information in the table below. December 31, (Dollars in thousands) Commercial construction and land development loans: Balance at November 30* $ $ Less:individually impaired with no related specific allowance ) ) Collectively evaluated for impairment Historical loss factor: Static four year (2004-2008) loss factor % Rolling eight quarters (1Q 2009 – 4Q 2010) loss factor % Allowance allocation $ $ * For purposes of calculating the allowance for loan losses prior to 2011, we utilized the outstanding loan balances as of the month end prior to quarter end.When calculating the allowance, we also adjusted for significant increases/decreases in balance or loan classification that occurred during the last month of the quarter. We see similar trends related to the owner occupied, non-owner occupied, and multifamily commercial real estate loan and loss categories since each of these categories would have been impacted by the segregation of the purchased participation loans into separate loan and Securities and Exchange Commission August 1, 2011 Page 4 allowance for loss categories.The purchased participation loss category received the majority of the increase in the allocation of the allowance due to its higher historical loss factor percentage. In contrast to the decrease in the historical loss factors noted above, the change in the allowance for loss methodology resulted in the historical loss factors for the HELOC portfolio to increase from .88% for the static four year historical loss period to 2.33% for the rolling eight quarter historical loss period which resulted in an increase in the related provision and allowance allocation for 2010. As such, the information in the table below provides our proposed additional future disclosures related to our impaired loans at December 31, 2010 and the corresponding $7.7 million of partial charge-offs on commercial loans that we had discussed on page 56 of our 2010 Form 10-K.The table is similar to the table included on page 81 of our 2010 Form 10-K but has been enhanced by adding the partial charge-offs taken to date column on individually impaired loans by loan type and subtotaling the categories. Recorded Investment Unpaid Principal Balance Partial Charge- Offs Related Allowance Average Recorded Investment Interest Income Recognized (Dollars in thousands) Loans without a specific valuation allowance: Commercial and industrial $ $ $ $
